Exhibit 10.3(c)


SECOND AMENDMENT TO THE
2013 EQUITY INCENTIVE PLAN
Recitals
Independent Bank Group, Inc. (the “Company”) has adopted the 2013 Equity
Incentive Plan (the “Plan”) which the Company uses as a key tool in attracting,
motivating and retaining high quality executive officers, directors, employees,
consultants and other service providers and in providing an incentive to enhance
shareholder value. The Plan currently permits repricing of option awards without
shareholder approval. Although the Company has never granted option awards,
there are no outstanding options with respect to the Company’s common stock, and
the Company has no intention of granting option awards in the future, the Board
of Directors is committed to maintaining best corporate practices and believes
that it is in the best interests of the Company and its shareholders to
eliminate this provision from the Plan.
Amendment
The Plan is hereby amended as follows:
1.
Section 6(b)(i) of the Plan is hereby amended to read in its entirety as
follows:

“Exercise Price. The exercise price per Share purchasable under an Option shall
be determined by the Committee, provided that such exercise price shall not be
less than 100% of the Fair Market Value of a Share on the date of grant of the
Option and shall not, in any event, be less than the par value of a Share on the
date of grant of the Option. If any Employee owns or is deemed to own (by reason
of the attribution rules applicable under Section 424(d) of the Code) more than
10% of the combined voting power of all classes of stock of the Company (or any
parent corporation or subsidiary corporation of the Company, as those terms are
defined in Section 424(e) and Section 424(f) of the Code, respectively) and an
Incentive Stock Option is granted to such Employee, the exercise price of such
Incentive Stock Option (to the extent required by the Code at the time of grant)
shall be no less than 110% of the Fair Market Value of a Share on the date such
Incentive Stock Option is granted. Notwithstanding the authority granted to the
Committee pursuant to Section 3(a), and except for adjustments pursuant to
Section 10(c) and/or Section 9(a)(iv), once an Option is granted, the Committee
shall have no authority to reduce the exercise price of an Option, nor may any
Option be granted under the Plan be surrendered to the Company as consideration
for the grant of a new Option with a lower exercise price or exchanged for cash
or another Award, nor shall the Committee take any action with respect to any
Award that would be treated, under the applicable stock exchange listing
standards or for accounting purposes, as a “repricing” of such Award, in each
case, without approval of the shareholders of the Company.”
2.
Section 10(e) of the Plan is hereby amended to delete the last two sentences of
that section.





--------------------------------------------------------------------------------






3.
Except as expressly modified by this Second Amendment, all other terms and
provisions of the Plan shall be unchanged and shall remain in full force and
effect.

4.
This Second Amendment was adopted and approved by the Board of Directors of the
Company on June 14, 2018.

INDEPENDENT BANK GROUP, INC.




By:        /s/ David R. Brooks        
David R. Brooks
Chairman of the Board, Chief Executive Officer and President




